DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JAMES R. CRAWFORD on 01/18/2022.

The application has been amended as follows: 
Claim 12 Line 11 states: “with respect to the rotating shaft is adjusted,” has been changed to state: --with respect to the rotating shaft 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1: the prior art of record is unable to anticipate or make obvious the limitations: 
“wherein the valve chamber comprises a valve chamber inner circumferential surface which guides the reciprocating motion of the valve core, a valve chamber first front end surface which is located at one end side of the valve chamber inner circumferential surface, and a valve chamber second front end surface which is located at the other end side of the valve chamber inner circumferential surface, 
wherein the first orifice hole is in communication with the valve chamber at the valve chamber first front end surface,
wherein the second orifice hole is in communication with the valve chamber at the valve chamber second front end surface, 
and wherein the third orifice hole is in communication with the second orifice hole at a position facing the valve chamber, so that the first orifice hole, the valve chamber, the second orifice hole, and the third orifice hole are formed sequentially according to a direction of the reciprocating motion of the valve core.”

Therefore, the prior art fails to anticipate, the claimed invention as a whole as set forth in independent claim 1. Furthermore the differences between the prior art and the claimed invention are not obvious especially since the prior art of record fails to disclose the limitations of claim 1 which are identified above, in combination with all of the other limitations (i.e. limitations of Claim 1 Line 1-27) as set forth in independent claim 1.
Regarding claim 12: the prior art of record is unable to anticipate or make obvious the limitations: 
“wherein the casing comprises 
a cylinder block in which the bore is formed, 
a front housing which is coupled to one side of the cylinder block and in which the crankcase is formed, and 
a rear housing which is coupled to the other side of the cylinder block and in which the suction chamber and the discharge chamber are formed, 
wherein a valve mechanism which communicates and shields the suction chamber and the discharge chamber with and from the compression chamber is interposed between the cylinder block and the rear housing, 
wherein the rear housing comprises a post portion which extends from an inner wall surface of the rear housing and is supported by the valve mechanism in order to prevent deformation of the rear housing, 
wherein the first orifice hole is formed in the valve mechanism, and 
wherein the valve chamber, the second orifice hole, and the third orifice hole are formed in the post portion.”

Therefore, the prior art fails to anticipate, the claimed invention as a whole as set forth in independent claim 12. Furthermore the differences between the prior art and the claimed invention are not obvious especially since the prior art of record fails to disclose the limitations of claim 12 which are identified above, in combination with all of the other limitations (i.e. limitations of Claim 12 Line 1-26) as set forth in independent claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20150005762 - discloses a valve between the crank chamber and the suction chamber, however the reference fails to achieve a closed position with a zero flow cross sectional area (at an initial differential pressure between the crank case and the suction chamber) because of openings 320 and 311, additionally it does not disclose the particular structural requirements of the valve chamber set forth in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746